IN THE SUPREME COURT OF THE STATE OF NEVADA


                 WAYNE MICHAEL CAMERON,                                 No. 83531
                 Appellant,
                 vs.
                                                                               FILE
                 THE STATE OF NEVADA,                                           SEP 2 8 2022
                 Respondent.                                                   EL1ZABET A. EIFLO'NN
                                                                                    F    EME COURT

                                  ORDER OF REVERSAL AND REMAND                   DEPUTY CLERK



                             This is an appeal from a judgment of conviction, pursuant to a
                 jury verdict, of murder with the use of a deadly weapon. Second Judicial
                 District Court, Washoe County; Barry L. Breslow, Judge.
                             Jarrod Faust was shot and killed in his truck in February 2020.
                 There were no witnesses to the crime.      But shortly after the shooting,
                 appellant Wayne Cameron admitted to his friend David Colarchik that "I
                 think I just shot someone." Cameron indicated he (Cameron) was "the one
                 that got out of the car and went up to him" and that he shot the victim in a
                 fit of anger.'   Colarchik reported the conversation to the police, who
                 interviewed Cameron and searched his home and vehicle. In his interview,
                 Cameron initially denied knowledge of the shooting, although he changed
                 his story several times. Detectives found bullet cartridges in Cameron's
                 vehicle that matched a casing recovered at the crime scene. But detectives
                 were unable to find DNA or blood evidence linking Cameron to the crime.
                             The State charged Cameron with murder with the use of a
                 deadly weapon, advancing alternate theories of premeditation and



                       'Cameron told Colarchik that "I hate when people make me mad. I
                 don't know why I get so angry."
SUPREME COURT
      OF
   NEVADA


(0) I917A ORO,
                     deliberation and felony murder. As to the felony murder theory, the State
                     charged that Cameron killed Faust "in the perpetration o[r] attempted
                     perpetration of a burglary by entering a vehicle with the intent to commit
                     assault or battery or any felony therein."
                                   At trial, the State presented the forensic evidence, along with
                     other evidence that showed Cameron had been in the area the night of the
                     murder and attempted to cover his tracks following the shooting. Colarchik
                     and others testified to comments Cameron made or actions he took that
                     implicated him in the shooting. A pathologist testified that the gun was
                     fired at an intermediate range, meaning it was discharged within several
                     feet of the body but not right against Faust's face as he sat in the driver's
                     side of his vehicle.   Cameron testified in his defense, claiming that he
                     followed Faust because he became concerned when Faust nearly hit a
                     motorcyclist. When Faust stopped his truck, Cameron asked if he was okay,
                     but Faust became angry and confrontational. Faust remained in his truck,
                     but Cameron opened his own door and stood behind it. Cameron testified
                     Faust began swearing and threatening to kill him.        Cameron, allegedly
                     believing Faust was holding a gun, retrieved and loaded his own gun, which
                     he fired toward the truck when Faust began to drive at him as if to run him
                     over.   Cameron claimed he and Faust thereafter drove off in opposite
                     directions.
                                   Outside the jury's presence, the parties contested whether the
                     prosecutor could argue to the jury that shooting a bullet into the truck
                     constituted an entry for purposes of burglary and, by extension, felony
                     murder. Cameron contended it was improper to allow the State to argue
                     that he was guilty of felony murder-burglary for merely shooting a bullet
                     into the truck. The court overruled the objection, and in closing arguments

SUPREME COURT
         OF
     NEVADA
                                                            2
(0) I 947A    atep
                the prosecutor advanced this argument to the jury as an alternative basis
                to find felony murder. Defense counsel again objected, and the State in open
                court countered, "What? The law says: entry with his hand or entry with an
                implement. That's the law. The Court approved it. Can't un-approve what
                the law is, Judge. It comes from the statute." Defense counsel reiterated
                that burglary "was only putting the gun into the vehicle," objected to all the
                felony murder instructions, and asked for a mistrial, to which the State
                responded, "[s]our grapes, Judge. That is what the law says." The court
                overruled defense counsel's objection and denied the request for a mistrial,
                stating before the jury that "the Court does not find a legal basis at this
                time. The prosecution may proceed." The prosecutor thereafter reiterated
                that the jury could infer a burglary because a bullet entered the truck,
                arguing, "[w]ould we expect your castle to be less protected from a bullet 10
                inches out of your window than a spear driven through it at you? N-o,
                period."
                             The jury convicted Cameron of first-degree murder with the use
                of a deadly weapon and sentenced him to life in prison without the
                possibility of parole.2   Cameron appeals, arguing, among other things, the
                conviction must be reversed because there is no evidence that his gun or
                body "entered" the truck within the meaning of NRS 193.0145 and that the
                bullet's entry into the truck did not constitute a burglary. We agree.3
                             We review questions of statutory construction de novo,
                beginning with the statute's text, and will apply the plain language if it is


                      2 Cameron  was also sentenced to a consecutive term of 8-20 years for
                the use of a deadly weapon.

                        light of our decision, we need not reach Cameron's additional
                      3In

                arguments.
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                    unambiguous. Matter of Aragon, 136 Nev. 647, 648-49, 476 P.3d 465, 467
                    (2020); Castaneda u. State, 132 Nev. 434, 437, 373 P.3d 108, 110 (2016). We
                    have long strictly construed criminal statutes, Runion v. State, 116 Nev.
                    1041, 1046, 13 P.3d 52, 56 (2000), and the rule of lenity requires us to
                    resolve in the defendant's favor any ambiguity in statutes defining a crime,
                    Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of
                    Legal Texts 296 (2012); see also State v. Fourth Judicial Dist. Court
                    (Martinez), 137 Nev. 37, 39, 481 P.3d 848, 850 (2021) (addressing the rule
                    of lenity).   But in considering whether sufficient evidence supports a
                    conviction, we view the evidence in the light most favorable to the
                    prosecution. Hager v. State, 135 Nev. 246, 256, 447 P.3d 1063, 1070 (2019).
                    Reversal may still be appropriate where the jury is inaccurately instructed
                    on the law and that instruction causes prejudice, Guidry v. State, 138 Nev.,
                    Adv. Op. 39, 510 P.3d 782, 787 (2022), or where the verdict form does not
                    differentiate between the State's alternate theories and it is not clear the
                    jury would have convicted the defendant of the crime had it been properly
                    instructed, Nay v. State, 123 Nev. 326, 334, 167 P.3d 430, 435-36 (2007).
                    But we will not reverse if an error is ultimately harmless. NRS 178.598
                    ("Any error, defect, irregularity or variance which does not affect
                    substantial rights shall be disregarded.").
                                  Murder is the unlawful killing of another human with express
                    or implied malice aforethought. NRS 200.010(1). In relevant part, NRS
                    200.030(1)(a) defines first-degree murder as a killing that is willful,
                    deliberate, and premeditated. A "willful first-degree murder [under NRS
                    200.030(1)(a)] requires that the killer actually intend[ed] to kill." Byford v.
                    State, 116 Nev. 215, 234, 994 P.2d 700, 713 (2000); see also Guidry, 138
                    Nev., Adv. Op. 39, 510 P.3d at 787-88 (explaining that to find a defendant

SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    calp
                     guilty of an express-malice killing, the jury must determine the defendant
                     intended to kill).
                                 A murder is also of the first-degree if it is done in the
                     perpetration or attempted perpetration of a burglary. NRS 200.030(1)(b).
                     Our statutes define burglary in part as unlawfully entering a vehicle with
                     intent to commit assault or battery. NRS 205.060(1) (2013); 2013 Nev. Laws
                     ch. 488, § 1 (A.B. 415). But there must be evidence of an entry. Cf. Barber
                     v. State, 131 Nev. 1065, 1072, 363 P.3d 459, 464-65 (2015) (reversing a
                     burglary conviction where no evidence established the defendant entered
                     the home). At common law, an entry occurred whenever the airspace within
                     the structure was penetrated, see Merlino v. State, 131 Nev. 652, 658, 357
                     P.3d 379, 383 (Ct. App. 2015), and our statutes define "unlawfully enters"
                     as "to enter or remain" in the structure or vehicle without license or
                     privilege to do so, NRS 205.060(6)(d).     Critically, NRS 193.0145 defines
                     "enter" in criminal cases in part as "the entrance of the offender, or the
                     insertion of any part of the body of the offender, or of any instrument or
                     weapon held in the offender's hand and used or intended to be used to
                     threaten or intimidate a person."
                                 We conclude that shooting a bullet into the truck does not
                     constitute an entry for purposes of burglary under NRS 193.0145's plain
                     language. The phrase "held in the offender's hand" requires the offender to
                     be holding the instrument as it enters the structure. To conclude otherwise
                     would expand the scope of burglary so that any time an offender discharged
                     a firearm into a structure, or even threw a rock through a window (or a
                     spear into a castle), such could constitute an entry for purposes of burglary
                     and, potentially, a felony murder.       Such an interpretation is not only
                     unsupported by the plain language of the statute, but conflicts with existing

SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    .08*,
                      Nevada law that requires evidence of the offender's entry into the structure.
                      See Barber, 131 Nev. at 1072, 363 P.3d at 464 (rejecting the argument that
                      evidence of the defendant's presence outside the structure, without more,
                      supports a burglary). Moreover, NRS 202.285(1)(b) already criminalizes
                      discharging a gun into a structure as a category B felony, and it would be
                      improper to construe NRS 193.0145 in a way that could render these
                      statutes in conflict. See Williams v. State, Dep't of Corr., 133 Nev. 594, 601,
                      402 P.3d 1260, 1265 (2017) (explaining that we read statutes in harmony
                      and that to the extent there is a conflict, the more specific statute will
                      control). The rule of lenity would further compel our conclusion even were
                      NRS 193.0145 ambiguous.4
                                  Accordingly, the prosecutor's "bullet-entry" argument at trial
                      was improper and the district court erred by allowing the prosecutor to
                      advance that argument. The error was compounded by the district court's
                      comments when overruling defense counsel's objection in front of the jury,
                      as the district court effectively informed the jury that the bullet-entry
                      theory was legally sound. Nevertheless, the error will not be reversible if
                      "it appears beyond a reasonable doubt that the error complained of did not
                      contribute to the verdict obtained." Cortinas v. State, 124 Nev. 1013, 1027,
                      195 P.3d 315, 324 (2008) (internal quotations omitted).
                                  Our prior decisions in Nay and Cortinas are useful in
                      determining whether the error here was harmless. In Nay, we determined
                      a similar error warranted reversing a conviction. 123 Nev. at 327-28, 167


                            4Although   the State fails to raise this point, we acknowledge other
                      courts have concluded that a bullet's entry into a building may support a
                      burglary. See Whitehead v. State, 777 So. 2d 781, 837-38 (Ala. Crim. App.
                      1999); State v. Decker, 365 P.3d 954, 957-59 (Ariz. Ct. App. 2016). But we
                      decline to follow these courts for the reasons stated herein.
SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A    4E5ya,
             ,
                 P.3d at 431. Nay was charged with first-degree murder and robbery after
                 he beat his roommate to death and took some of the victim's belongings. Id.
                 Nay admitted to officers that he killed the victim but claimed that he did so
                 in self-defense. Id. at 328-29, 167 P.3d at 432. The State charged alternate
                 theories of willful, premeditated murder and felony murder. See id. at 334,
                 167 P.3d at 435-36. The district court instructed the jury that the robbery
                 was a predicate felony for felony murder, but failed to instruct the jury that
                 an afterthought robbery would not support a felony-murder conviction. Id.
                 at 334, 167 P.3d at 435. During closing arguments, the prosecutor argued
                 that if Nay committed any robbery, even one after the fact, he was guilty of
                 felony murder. Id. We determined that an afterthought robbery could not
                 support a felony-murder conviction, and concluded that in light of the
                 court's instructions and the prosecutor's argument "the jurors had no way
                 of arriving at the conclusion that afterthought robbery cannot provide the
                 predicate . . . for felony murder." Id. at 333-34, 167 P.3d at 435-36. And
                 because we could not determine based on the verdict forms on what
                 alternate theory the jury found Nay guilty of first-degree murder, we
                 reversed the conviction. Id. at 334-35, 167 P.3d at 436.
                             Conversely, in Cortinas, we determined a similar error was
                 harmless. 124 Nev. at 1016, 195 P.3d at 317. Cortinas killed a woman and
                 dumped her body in the desert. Id. at 1017, 195 P.3d at 317. He twice
                 confessed his crime to police, and during an interview he detailed the hour-
                 long killing. Id. at 1017-18, 195 P.3d at 317-18. Cortinas also stole some of
                 the victim's belongings, which detectives found in Cortinas's bedroom. Id.
                 As in Nay, the State charged Cortinas with first-degree murder and
                 robbery, and proceeded on alternative theories of a willful, deliberate, and
                 premeditated murder and felony murder predicated on the robbery. Id. at

SUPREME COURT
       OF
    NEVADA
                                                       7
(0) 1947A .00.
                     1018, 195 P.3d at 318.      The jury instructions and prosecutor's closing
                     argument indicated the jury could return a first-degree murder conviction
                     based on felony murder even if the robbery occurred as an afterthought. Id.
                     The jury returned a general verdict finding the defendant guilty of first-
                     degree murder. Id. We concluded there was instructional error but that
                     the error was harmless beyond a reasonable doubt where Cortinas twice
                     confessed to the killing and his confession clearly showed the murder had
                     been willful, deliberate, and premeditated. Id. at 1027-29, 195 P.3d at 325-
                     26. We also distinguished Cortinas's case from Nay's in that Cortinas did
                     not attempt to minimize his responsibility or claim self-defense. Id. at 1029,
                     195 P.3d at 326.
                                 We conclude this case is more like Nay than Cortinas. In those
                     cases, as here, it was clear that the defendant killed the victim, but here, as
                     in Nay, the defendant minimized his responsibility and claimed self-
                     defense. Moreover, there was limited evidence of the predicate malice for a
                     willful and deliberate murder, and Cameron's story, had it been believed,
                     would have warranted a conviction for something less than first-degree
                     murder. And although it is possible that Cameron committed a burglary,
                     there is no evidence here that Cameron actually put his hand or his gun
                     into the truck, and the prosecutor's bullet-entry argument closed that gap
                     in the State's evidence, enabling, and perhaps even compelling, the jurors
                     to find first-degree felony-murder based on a predicate burglary even if the
                     jurors would have otherwise determined the State failed to prove an entry.5



                           5The information lists attempted burglary as potentially supporting
                     the alternate felony-murder theory of first degree murder. However, the
                     record demonstrates the prosecutor abandoned that argument during
                     closing arguments. Moreover, the facts state that Cameron committed the

SUPREME COURT
        OF
     NEVADA
                                                           8
(0) 1947A    .460.
                      These facts are in sharp contrast to Cortinas where the evidence
                      overwhelmingly supported the predicate malice for a willful and deliberate
                      murder and where detectives found clear evidence of the robbery. 124 Nev.
                      at 1029, 1031, 195 P.3d at 326-27. And because we cannot discern whether
                      the jury convicted Cameron on the felony-murder theory or the willful-
                      murder theory because a general verdict form was utilized, we cannot
                      determine beyond a reasonable doubt that the jury would have convicted
                      Cameron of first-degree murder had it been properly instructed.            We
                      therefore conclude the error here is reversible.
                                    Accordingly, we
                                    ORDER    the   judgment     of conviction   REVERSED        AND
                      REMAND this matter to the district court for proceedings consistent with
                      this order.




                                                          Silver


                                                                                       ,   J.
                                                          Cadish


                      burglary "by entering a vehicle."          Because the defendant has a
                      constitutional right to be informed in the charging document of the facts
                      constituting the charge, the failure to allege facts of the attempt here may
                      have prevented the State from arguing attempted burglary at trial. See
                      Barlow v. State, 138 Nev., Adv. Op. 25, 507 P.3d 1185, 1193-94 (2022)
                      (explaining, in the context of addressing aggravating circumstances in a
                      notice seeking the death penalty, that defendants "should not have to gather
                      facts to deduce the State's theory" and "the supporting facts must be stated
                      directly in the notice itself'); Sirnpson v. Eighth Judicial Dist. Court, 88
                      Nev. 654, 659, 503 P.2d 1225, 1229 (1972) (explaining that it is a
                      constitutional violation to put a defendant on trial without providing, in the
                      information, the facts underlying the charge).
SUPREME COURT
        OF
     NEVADA
                                                            9
(0) 1947A    arteM,
                PICKERING, J., dissenting:

                            After watching Jarrod Faust's lifted pickup truck narrowly miss
                colliding with a motorcycle, Wayne Cameron began following Faust in his
                own vehicle. Cameron tailed Faust for several minutes, through multiple
                stops and turns, until Faust pulled over in a cul-de-sac. Cameron pulled
                over to the right side of Faust in the cul-de-sac, with their vehicles facing
                the same direction.6   Cameron then initiated a confrontation with Faust

                regarding his driving, which escalated from "angry, weird words" to
                Cameron brandishing and firing his gun through Faust's open driver-side
                window. After responding to calls from residents of the cul-de-sac, police
                discovered Faust slumped lifeless over his steering wheel, unarmed.
                Cameron's friend led police to Cameron's door, telling police that Cameron
                admitted he had "shot someone"—Faust—because he was "so angry."
                            The State offered alternative theories of first-degree murder
                against Cameron for his killing Faust—under NRS 200.030(1)(a) as a
                willful, premeditated, and deliberate murder or (1)(b) as felony murder,
                committed during the perpetration of burglary or attempted burglary of a
                vehicle (felony murder/burglary). The majority questions the propriety of
                the latter theory. And because the jury convicted Cameron of first-degree
                murder via a general verdict form, the majority frames its review in the
                constitutional terms of alternative-theory instructional error, which is in



                      6There  was differing testimony regarding the positioning of the
                vehicles, among other facts. But given Cameron's jury conviction, on appeal
                we view these discrepancies in a light most favorable to the State. McNair
                v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992) (quoting Jackson v.
                Virginia, 443 U.S. 307, 319 (1979)).
SUPREME COURT
        OF
     NEVADA

                                                     10
(0) I947A
                      play when a jury receives instructions on multiple theories of a crime, and
                      one of those instructions is legally incorrect. See Hedgpeth v. Pulido, 555
                      U.S. 57, 61 (2008) (discussing standard of review for alternative-theory
                      error). In such instances, a general verdict must be reversed unless there
                      can be no reasonable doubt that the instructional error was harmless. See
                      Cortinas v. State, 124 Nev. 1013, 1028, 195 P.3d 315, 325 (2008).
                                  But Cameron's briefing on appeal is not as crystalline in

                      characterizing the basis for his challenge to his conviction. Cameron does
                      not point to any error with the felony murderThurglary instructions as given,
                      and which are pulled from Nevada's murder and burglary statutes
                      themselves. Instead, Cameron essentially argues that the State failed to
                      prove up his requisite "entry" under NRS 193.0145. This distinction is more
                      than academic: If we take Cameron's challenge as being to the sufficiency
                      of evidence of his "entry," rather than to an alleged error in substantive
                      alternative-theory instructions, our review is significantly more deferential.
                      In the latter case, Cameron's conviction by general guilty verdict would
                      stand if any rational trier of fact could have found the essential elements of
                      any one of the possible bases of conviction beyond a reasonable doubt.
                      Gordon v. State, 121 Nev. 504, 507, 117 P.3d 214, 216 (2005).
                                  A rational juror could have convicted Cameron of a willful,
                      premeditated, and deliberate murder. Because of evidence regarding the
                      positioning of the vehicles—side-by-side and facing the same direction—and
                      the stippling marks around Faust's gunshot wound, a juror could have
                      determined that Cameron loaded his weapon, then made his way around to
                      the driver-side of Faust's vehicle to shoot him at a relatively close range,
                      giving Cameron time "to think upon or consider the act, and then determine
                      to do it." Curtis v. State, 93 Nev. 504, 507, 568 P.2d 583, 585 (1977) (quoting

SUPREME COURT
        OF
     NEVADA


             4610 ,
                                                            11
10I 1947A
                  Payne u. State, 81 Nev. 503, 509, 406 P.2d 922, 925-26 (1965)) (describing
                  what meets elements of premeditation and deliberation). Or a rational juror
                  could have found that the State proved felony murder/burglary based on an
                  entry by established measure—the stippling surrounding Faust's gunshot
                  wound indicates that Cameron fired his weapon within a few feet of Faust;
                  the bullet's downward trajectory from Faust's left cheekbone to right spinal
                  column likewise could evince Cameron's close proximity to Faust, who was
                  elevated in his lifted pickup truck at the time of the killing; and Faust's
                  driver's-side window was down and unbroken when police found him. All
                  this could support that Cameron's hand and/or weapon penetrated Faust's
                  vehicle's airspace before or as he fired.
                              Even accepting the majority's position that Nevada law
                  forecloses an entry-by-projectile theory of burglary, these alternate paths to
                  conviction instruct that we affirm under Gordon.          And if we instead

                  characterize Cameron's challenge as Cortinas-style instructional error,
                  then we must grapple with Cameron's failure to adequately raise any
                  potential entry-by-projectile instructional error on appeal. The potential
                  application of this theory under Nevada law is an interesting question with
                  a storied answer, see United States u. Brown, 957 F.3d 679, 687 (6th Cir.
                  2020) (noting "that Blackstone defined an entry as sufficient for burglary if
                  the entry was 'with an instrument held in the hand' (like a firearm reaching
                  through a window)" and recognizing as a disputed question, "Should a bullet
                  shot from outside a home qualify as an entry even though the bullet is not
                  in the 'hand' when it enters?"), cert. denied,     U.S.     , 141 S. Ct. 1286

                  (2021). Compare 1 Edward Hyde East, A Treatise of the Pleas of the Crown §
                  7, at 490 (1806) (recognizing disagreement among early authorities
                  regarding whether a projectile bullet could constitute entry), with 1 Sir

SUPREME COURT
      OF
    NEVADA

                                                        12
(0) I)47A clig&
                       Matthew Hale, The History of the Pleas of the Crown, 554-55 (1st Am. ed.
                       1847) ("But if he shoots without the window, and the bullet comes in, this
                       seems to be no entry to make burglary; qucere."), but one teed up by the
                       majority rather than the parties.
                                   Cameron focuses instead on an entirely separate clause of NRS
                       193.0145, arguing that he did not enter because he did not use his weapon
                       "to threaten or intimidate a person."      In sum, the argument Cameron

                       actually makes is that he could not have burgled Faust because he either
                       shot to kill Faust (rather than threaten or intimidate him) or blindly in
                       Faust's direction in imperfect self-defense; but this is just a variation on a
                       merger rule argument, which this court has already rejected in the felony
                       murder/burglary context. State v. Contreras, 118 Nev. 332, 46 P.3d 661
                       (2002).   In any case, it does not land—Cameron's intent to threaten or
                       intimidate Faust is supported by his brandishing and firing a gun in Faust's
                       direction and his admission that he "[a]bsolutely" wanted to scare Faust.
                       Larsen v. State, 86 Nev. 451, 454, 470 P.2d 417, 418-19 (1970) (reasoning
                       under Nevada's burglary statute that "the jury could certainly infer that
                       the man at the door of the motel intended to enter unlawfully and that the
                       simulation of a gun, coupled with the words he would shoot if the door was
                       not opened, strongly inferred an intent to commit larceny had he gained the
                       entrance he sought").
                                   In sum, the only error in play (that Nevada law forecloses a

                       theory of entry-by-projectile) is one the majority raises, not the parties. If
                       this court still thinks this is the proper vehicle for considering the merits of
                       the theory, supplemental briefing is required, both on that point and as to
                       whether the parties challenge the jury instructions themselves or the
                       evidence supporting Cameron's conviction. Absent such clarification and

SUPREME COURT
        OF
     NEVADA


(0) I947A    Qt:Ww.D
                                                             13
                given Cameron's waiver of the theoretical entry-by-projectile instructional
                error, I would decide only what is clearly presented. And sufficient evidence
                supports Cameron's first-degree murder conviction, either as felony
                murder/burglary, which a juror could find Cameron committed by entering
                Faust's vehicle with his hand or gun, or because Cameron killed Faust
                willfully, with premeditation and deliberation. Accordingly, I dissent.



                                                   Pickering




SUPREME COURT
        OF
     NEVADA


CO) 1947A
                                                     14
                cc:   Hon. Barry L. Breslow, District Judge
                      Richard F. Cornell
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


10) i9A7A
                                                   15